UNITED STATES DISTRICT COURT                     SOUTHERN DISTRICT OF TEXAS

                                HOUSTON DIVISION

Devery Davis, et al.
  Plaintiff(s),

v.                                                     Case No. 4:20−cv−00724

Five Oaks Achievement Center, et al.
   Defendant(s).



                             NOTICE OF SETTING
                             PLEASE TAKE NOTICE

                             HEARING: Initial Conference
                                  DATE:    7/23/2020
                                   TIME:   02:15 PM
                               HAS BEEN SET BEFORE
                              JUDGE KEITH P. ELLISON
                          UNITED STATES COURTHOUSE
                           515 RUSK COURTROOM 3−A
                             HOUSTON, TEXAS 77002.


          ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
             ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
        ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




David J. Bradley, Clerk                                             Date: June 11, 2020

By Deputy Clerk, A. Rivera
